Title: To John Adams from John Quincy Adams, 30 May 1811
From: Adams, John Quincy
To: Adams, John



My dear Sir.
St: Petersburg 30. May 1811.

I had the pleasure of writing you last, on the 9th of November, since which I had not enjoyed that of hearing directly from you, untill this day last week when your two favours of 11 and 14 Feby: came to hand—together with Mr. Quincy’s Louisiana speech—several other letters, and a number of Books and pamphlets, and newspapers, from which almost all my attention has hitherto been diverted, by the melancholy and distressing tidings in the letters.
I am not deeply versed enough in Greek, and have not time to spare from more indispensible occupations, to read Epictetus in his original tongue—But in both the English Translations of Mrs. Carter and of Lady Mary, I have read him many years ago, and at a still earlier date, I had read in a French Translation, belonging to you, at Auteuil, the Meditations of Marcus Antonius, the Imperial disciple of the slave Epictetus, and who I think has been as an instructor more useful to me than his teacher.—The two Books ought always to be read and studied together—They are both founded on the same system of philosophy; but there is this difference between them; that the slave prepares us most effectually for the evils of life, while the Emperor guards us most carefully against its prosperities—It becomes me with Gratitude to a kind Providence to acknowledge that the occurrences of my own life hitherto have been of a character to require the application of Marcus–Aurelius’s lessons of Temperance more than of Epictetus’s school of Fortitude—For both I have had frequent occasion, and I have had quite as much faith in them as I ought—perhaps more. I believe much, very much in the usefulness of the Stoic Philosophy, to promote the pursuit of happiness as well as the practice of virtue, and it is of all the antient systems of philosophy, that which is most congenial to the still wiser and more perfect doctrine of Christianity—It is a very feeble though a very common objection to both, that the practice of those who believe in them often contradict their professions; and a still more trivial argument against them, that human Passions, are often too mighty for their controul—Hypocrisy would never assume a mask, but for its likeness to an Angel—The mask is a vile imposture, but the angel is not the less a celestial Spirit—To say that the sensitive part of our nature, is too frail for the government of its rational part, is to take the exception for the rule—There are degrees and moments of pain, when the precepts of Epictetus can take no effect—But because the bandage or the balsam cannot instantaneously heal the wound, must they therefore never be applied?—
7. June 1811
In the midst of my dissertation upon the Stoic Philosophy, came upon me the whole budget of Dispatches, letters and newspapers brought by Mr: Erving as far as Paris, and by the Russian Consul in France, from that City. I had been thinking how congenial to my own feelings and resolutions was the following passage of your letter of 11. Feby: “In absolute private life, scorning all intrigue, but employing your studies for the solid Interest of Mankind and your Country you may do more real good in my Opinion than in any publick Station”and had been pleasing myself that you would be gratified in finding that I had already expressed precisely the same sentiments in my letter to my brother of 10. April—when to give me another view of the question, comes a Commission as an Associate Justice of the Supreme Court of the United States, and your, and my ever dear and venerated mother’s letters of 4. March—When I assure you that in the whole course of my life, I scarcely ever did a responsible act of which I was proud or ashamed, without feeling my soul soothed or galled with the reflection how it would affect the sensibility of my Parents, I leave it to your own imagination to judge who all my philosophy, all my love of retirement, all my opinions of my superior usefulness in private life, have been staggered by this Commission and these letters—The Commission, inasmuch as it offered me an honourable station, and a pittance, (a miserable one indeed) for the maintenance of my family, during the remainder of my days, was all that my ambition could wish, or that my estimate of the value of money could expect—As it presented me the occasion of returning creditably to my Country, to my friends, and above all to my Parents and my children, it brought me the most welcome of messages—But you have long known my own sense of my own unfitness for a seat in Judicial Tribunals—You did not perhaps know, but I had written to my brother, at a time when I had not a suspicion of this appointment, whah particular objections I had against this Office, arising from a wish long since settled in my mind that it might be occupied by another person.—I will not say that there was little attraction to me, in a place which had already been declined by one man, and to which another had been nominated before me—I never did and never will suffer considerations of this nature to influence my determinations—But to take the seat which from the bottom of my heart I believe due to my friend, and for which I am equally convinced that my friend is better fitted than myself—if my reluctance to this must be considered as fastidious delicacy—be it so—It is not one of the sentiments for which it will be necessary for me to apologize to you.
Yet I am deeply sensible to the personal kindness as well as to the honour shewn me by the President in the Nomination—to the much more surprising though not more unexpected unanimity of the Senate in approving it—To the popularity with which you assure me the appointment has been received; and to the wish manifested by several of my friends, and most especially by yourself and my Mother that I should avail myself of this opportunity to return home—Concurring with my own ardent inclination to be once more restored to the bosom of my Country, to the pleasures and instruction of your Society, to the means of Superintending the education of my darling boys, and with the impulses physical and moral which urge me to more southern climes and a more frugal establishment, these can comport with a residence in this Country, they would have produced an extreme perplexity of mind, and a conflict of emotions under which either decision would have been followed by an uneasiness and dissatisfaction with myself, not very suitable for a Stoic philosopher—From this Dilemma, the blessing of Providence (for so I fervently pray, that I may ultimately have cause to consider it) had by a simple and very natural circumstance in the condition of my family, graciously pleased to relieve me—My wife is labouring under what Shakespear calls “the pleasing punishment which women bear.” She expects her deliverance in August, and from October the Navigation of the Baltic becomes impossible—In this state of things I cannot embark for a Voyage to America—To say that no Office in the Union could tempt me to expose the lives of a wife and infant to the dangers inseparable from such a passage at this time, would but weakly express my resolution upon this occasion—I am not aware of any duty which can counterbalance that which commands me to await the result of this dispensation of Heaven here—In January last I had received permission to return home, and had some expectation of being superseded here—I then informed the President, that under these circumstances, if my mission here should be terminated, I should remain here as a private individual untill the next Summer—Such was, and such still remains my determination—It rests upon a foundation not lightly laid, and which not even this new and extraordinary incident has been able to shake.
The idea did for a moment suggest itself to my consideration, of stating the facts anew to the President, and leaving it at his discretion, to fill the place by a new nomination, or to leave it vacant untill the next Summer when I have every reason to hope I shall find it practicable to go home.—But my Spirit could not brook the thought of asking or even permitting that an Office thus important should be kept vacant merely to suit my private convenience, and besides the dictate of my own principles, I had before me your example, when appointed Chief Justice of Massachusetts—I remembered that you had declined the acceptance of that Office, to prevent it from remaining too long unfilled by the necessity of your attendance upon other duties—As a direction for my conduct upon every occurrence involving public principle, I know of no human Law more unerring than your example.
I have therefore explicitly declined the acceptance of this appointment, and in a letter to the President of the United States, have alledged with as much delicacy as the subject would admit the motives of my determination—It has been painful to me to be brought to this test of my principles, and I regret exceadingly that a fourth nomination should have become necessary for an Office to which as my sincerest wishes could have availed there would been only one—With regard to my own conduct as I had not a moment of hesitation with regard to upon its propriety, I am not apprehensive that I shall ever look back with dissatisfaction upon the course I have taken—But I would gladly be justified for it in the opinion of the President to whom I am indebted for the nomination, and above all in your’s, and in that of my Dear Mother—There is neither Office, Dignity, Honour, nor Emolument in the gift of man, single or collective, upon this spot of Earth, which could for a single moment counterbalance the anguish that I should feel in giving by any voluntary act of mine a serious pang to you.—I feel however a cheerful confidence that after fully weighing the difficulties of my situation you will approve the grounds upon which I have rested—I am sorry, very sorry to disappoint the expectations of my Country, by withholding myself from that Judgment Seat where their partiality would have placed me; but how much happier for me and for them is it, than it would be to disappoint their expectations upon the seat itself!
I cannot, my Dear Sir, mingle any other subject in the same letter with this—I received with your letters of 4. March, those of 15. and 25. Jany.—in all, five, dated since the Commencement of the present year—I intend to answer them all, as well as those from my mother, Brother and Children which came also by Mr. Erving—We have now many vessels ready or nearly ready to sail for America, and I shall write is possible by them all—My duty, love, and friendship wherever due—We are all as well as can be expected

A.